        Case 1:18-cv-00443-LY Document 133 Filed 07/17/19 Page 1 of 1
                           .                                        S
                      IN THE UNITED STATES DISTRICT COUR01                  nit     ii   i   2: L.2
                       FOR THE WESTERN DISTRICT OF TEXASLUI
                                                                            JUL..   i




                                 AUSTIN DIVISION                                                J'i
JONATHAN LANGLEY,
                                                                      wL?;11:I      ;:!.1s
       Plaintiff,

I,,                                                   Case No. 1:1 8-cv-00443-LY

INTERNATIONAL BUSINESS
MACHINES CORPORATION,

       Defendant.


                     IPROPOSEDI ORDER GRANTING
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION'S
                  MOTION TO FILE EXHIBIT UNDER SEAL

       Before the Court is Defendant International Business Machines Corporation's Motion to

File Exhibit Under SeaL The Court Icas considered Defendant's Motion and finds that it should
                       &

be GRANTED. Accordingly, it is hereby ORDERED that the exhibit to the Declaration of

Liezi Hughson shall be kept under seal.


IT IS SO ORDERED.




Dated:.. UD(                1/
                                                   THE
                                                   UNITED STATES MAGISTRATE JUDGE
